—In an action to recover damages for personal injuries, the defendant third-party plaintiff appeals from an order of the Supreme Court, Rings County (Steinhardt, J.), dated January 27, 1998, which granted the motion of the third-party defendant for summary judgment dismissing the third-party complaint.
Ordered that the order is reversed, on the law, with costs, the motion of the third-party defendant for summary judgment is denied, and the third-party complaint is reinstated.
The moving papers submitted by the third-party defendant consisted principally of an affidavit made by an employee whose duties and position were never revealed and whose factual claims were not alleged to have been premised on personal *461knowledge or upon relevant documentary materials. Under these circumstances, the third-party defendant failed to demonstrate its prima facie entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557; see also, Sutton v East Riv. Sav. Bank, 55 NY2d 550; Capitaland United Soccer Club v Capital Disk Sports & Entertainment, 238 AD2d 777; City of New York v Grosfeld Realty Co., 173 AD2d 436; cf., Republic Natl. Bank v Luis Winston, Inc., 107 AD2d 581). Ritter, J. P., Altman, Friedmann and Goldstein, JJ., concur.